The bill of complaint in this case was inartifically drawn, and it occurs to us that had an attack been made upon it by a motion to dismiss, the movant would probably have prevailed. We have the view that the answer, too, was subject to some criticism for the same reasons. Wherefore, we believe that the answer was sufficient in the light of the apparent deficiencies of the bill. Therefore, certiorari is granted and the order sustaining the motion to strike parts of the answer is quashed.
BUFORD, C. J., and ADAMS, J., concur specially.
TERRELL, BROWN, THOMAS and SEBRING, JJ., concur.
CHAPMAN, J., dissents.